DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 6th, 2021 has been entered.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 7-8, 10-12, 14-15, and 17-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tönnies (DE 9106342), hereinafter Tonnies1; in view of Jiang et al. (CN 103245397), hereinafter Jiang; and Schneidau et al (U.S. Patent Publication No. 20180264625), hereinafter Schneidau.
Regarding claim 1, Tonnies teaches a water-abrasive suspension cutting facility, comprising: 
a high-pressure source for providing water at a high pressure (pressure source 20); 

a pressure tank for providing an abrasive agent suspension, the abrasive agent suspension being at the high pressure (pressure vessel 10), 
wherein the high-pressure conduit branches into an auxiliary line through which a share of water in the high-pressure conduit is led through the pressure tank (water supply lines 24 and 26); 
a refilling valve arranged above the pressure tank for continuously or sequentially refilling the pressure tank with abrasive agent (valve 38 controlling input from funnel 12); 
an exit nozzle connected to the high-pressure conduit for the water under high pressure to exit from the exit nozzle in a jet at a very high speed (outlet 16);
a regulatable throttle arranged at the auxiliary line of the high-pressure conduit (three-way valve 22), the pressure tank being fluid-connected to the auxiliary line of the high-pressure conduit via the regulatable throttle (tank 10 is connected to 26 via valve 22, see fig. 1), 
wherein the regulatable throttle is configured to adjust a share of the abrasive agent suspension in the jet by throttling a throughput quantity in the auxiliary line of the high-pressure conduit and thereby regulating a feed flow into the pressure tank from the high-pressure conduit (three-way valve 22 adjusts sand-water ratio in the jet by regulating the amount of water fed to the upper region of the tank relative to that fed to the lower region where the sand settles, see translated Tonnies specification paragraph [0014]). 
Tonnies additionally teaches that the ratio of abrasive and water exiting the pressure vessel is controlled (see Tonnies paragraph [0006]), and that there is a controller that regulates the three way valve 22 to determine the sand/water ratio (see Tonnies paragraph [0019]). Tonnies is, however, silent as to the specifics of how the control is accomplished.

However, Jiang teaches the concept of using an array of ultrasonic sensors (5) to measure the quantity of abrasive in a high pressure tank (1) and providing a signal relating to that quantity (aka fill level) to a control module (see Jiang paragraph [0003] and claim 1). It would have been obvious to a person having ordinary skill in the art to implement the teachings of Jiang in the facility of Tonnies, as doing so represents the combination of known prior art elements according to known methods to yield predictable results.
Additionally, Schneidau teaches the concept regulating a feed flow based on at least one control variable comprising a temporal change of a sensor signal corresponding to a filling level (adjusting flow sensor signal DS, see Schneidau paragraph [0037]). It would have been obvious to a person having ordinary skill in the art to combine the teachings from Schneidau with the facility of Tonnies, as doing so represents the application of a known technique (regulating feed flow based on measured change of abrasive level) to a known device (the facility of Tonnies) ready for improvement to yield predictable results (regulation based on measured change in filling level, using the level sensors of Jiang rather than the flow monitor of Schneidau).

Regarding claim 2, Tonnies in view of Jiang and Schneidau teaches the water-abrasive suspension cutting facility according to claim 1, wherein a shut-off valve is arranged upstream or downstream of the regulatable throttle (shut-off valve 28 is upstream of 22, see Tonnies fig. 1).

claim 3, Tonnies in view of Jiang and Schneidau teaches the water-abrasive suspension cutting facility according to claim 2, wherein the shut-off valve is configured to shut off the pressure tank from the high-pressure conduit based on at least one sensor signal (Shut off valve is controlled by control cabinet 36 based on the pressure on a side of the pressure reducer. It does not explicitly claim the presence of a sensor, but one is implicitly present to supply the described pressure measurement, see Tonnies paragraph [0019]).

Regarding claim 4, Tonnies in view of Jiang and Schneidau teaches the water-abrasive suspension cutting facility according to claim 1, wherein the at least one control variable further comprises a sensor signal and/or an operating parameter of the high-pressure source (the control variable is a signal from the level sensors of Jiang).

Regarding claim 5, Tonnies in view of Jiang and Schneidau teaches the  water-abrasive suspension cutting facility according to claim 1, wherein the at least one control variable further comprises an abrasive agent flow out of the pressure tank or a parameter which is characteristic of an abrasive agent flow out of the pressure tank (as described above, Schneidau teaches the use of a sensor signal corresponding to change in filling level i.e. flow of abrasive from tank, see Schneidau paragraph [0037]).

Regarding claim 7, Tonnies in view of Jiang and Schneidau teaches the water-abrasive suspension cutting facility according to claim 1, further comprising: another ultrasonic or optical sensor for providing a signal comprising at least another filling level of the abrasive agent in the pressure tank, wherein the at least one control variable further comprises a time difference between the at least one filling level and the at least another filling level (as previously described, Jiang teaches the use of 

Regarding claim 8, Tonnies in view of Jiang and Schneidau teaches the water-abrasive suspension cutting facility according to claim 1, but does not teach that it further comprises an abrasive agent flow sensor arranged at an exit side of the pressure tank, wherein the at least one control variable further comprises an abrasive agent flow which is provided as a signal by the abrasive agent flow sensor.
However, Schneidau teaches the presence of an abrasive agent flow sensor arranged at an exit side of a tank (flow sensor 7 is arranged at exit of abrasive tank, see fig. 1), wherein the at least one control variable comprises an abrasive agent flow which is provided as a signal by the abrasive agent flow sensor (flow sensor 7 provides throughput information, see Schneidau paragraph [0037]). It would have been obvious to a person having ordinary skill in the art to combine the teachings from Schneidau with the facility of Tonnies, Jiang, and Schneidau, as doing so represents the application of a known technique (automated control of abrasive agent flow rate) to a known device (the facility of Tonnies) ready for improvement to yield predictable results. 
	
Regarding claim 10, Tonnies teaches a method for water-abrasive suspension cutting, the method comprising the steps: 
providing water at a high pressure in a high-pressure conduit by a high-pressure source (pressure source 20 supplies water to the pressure vessel 10, see Tonnies lines 164-167);
providing an abrasive agent suspension which is at a high pressure in a pressure tank (mixture of water and sand, see Tonnies line 127);
continuously or sequentially refilling the pressure tank with abrasive agent via a refilling valve arranged above the pressure tank (device 12 is provided for introducing abrasive agent, see Tonnies line 
leading a share of water in the high-pressure conduit via an auxiliary line of the high-pressure conduit through the pressure tank (providing water via supply lines 24 and 26, see Tonnies lines 164-168);
cutting a material by a high-pressure jet which at least partly comprises the abrasive agent suspension, amid removal of the abrasive agent suspension out of the pressure tank; and (Tonnies teaches sandblasting incorporating removal of sand/water mixture from the pressure vessel, see Tonnies [0001]; and that it ultimately comes out of a jet nozzle 32, see Tonnies [0013]. Cutting a material is a specific application of sandblasting that would have been obvious to a person having ordinary skill in the art.) 
adjusting a share of the abrasive agent suspension in the jet by throttling a throughput quantity in the auxiliary line of the high-pressure conduit and thereby regulating a feed flow into the pressure tank out of the high-pressure conduit by a regulatable throttle based on at least one control variable (Adjusting the ratio of water to sand—the share of abrasive agent, sand, in the suspension—exiting outlet 16 by adjusting the amount of water going through line 26, see Tonnies lines 185-189).
Tonnies further teaches that the regulating is done by a control cabinet (see Tonnies lines 247-259), but does not teach or suggest that the regulating is effected in dependence on a temporal change of a filling level of abrasive agent in the pressure tank, wherein the filling level is provided as a signal by an ultrasonic or optical sensor.	
However, Jiang teaches the concept of using an array of ultrasonic sensors (5) to measure the quantity of abrasive in a high pressure tank (1) and providing a signal relating to that quantity (aka fill level) to a control module (see Jiang paragraph [0003] and claim 1). It would have been obvious to a person having ordinary skill in the art to implement the teachings of Jiang in the method of Tonnies, as 
Additionally, Schneidau teaches the concept regulating a feed flow based on at least one control variable comprising a temporal change of a sensor signal corresponding to a filling level (adjusting flow sensor signal DS, see Schneidau paragraph [0037]). It would have been obvious to a person having ordinary skill in the art to combine the teachings from Schneidau with the facility of Tonnies, as doing so represents the application of a known technique (regulating feed flow based on measured change of abrasive level) to a known device (the method of Tonnies) ready for improvement to yield predictable results (regulation based on measured change in filling level, using the level sensors of Jiang rather than the flow monitor of Schneidau).

Regarding claim 11, Tonnies in view of Jiang and Schneidau teaches the method according to claim 10, wherein regulating the feed flow is further effected based on a sensor signal and/or an operating parameter of the high-pressure source. Modifying the method such that regulating the feed flow is effected based on a sensor signal and/or an operating parameter of the high-pressure source is obvious in view of Schneidau, which as mentioned above, teaches that regulating the feed flow is effected based on a sensor signal flow sensor signal DS, see Schneidau paragraph [0037]).

Regarding claim 12, Tonnies in view of Jiang and Schneidau teaches the method according to claim 11, wherein regulating the feed flow is further effected based on an abrasive agent flow out of the pressure tank.
However, Schneidau additionally teaches that regulating the feed flow is effected based on an abrasive agent flow out of the pressure tank (the sensor signal of Schneidau corresponds to flow of abrasive and is used in regulating said flow, see Schneidau paragraph [0037]). It would have been 

Regarding claim 14, Tonnies in view of Jiang and Schneidau teaches the method according to claim 10, wherein regulating the feed flow is further effected based on a time difference between the filling level of abrasive agent in the pressure tank and another filling level of abrasive agent in the pressure tank, wherein the another filling level is provided as a signal by another ultrasonic or optical sensor (as described in the rejection of claim 10, Schneidau teaches the concept of regulating feed flow based on a change in amount of abrasive in the tank, and Jiang teaches the concept of measuring the amount of abrasive in a tank using multiple ultrasonic sensors).

Regarding claim 15, Tonnies in view of Jiang and Schneidau teaches the method according to claim 10, but does not teach that regulating the feed flow is further effected based on an abrasive agent flow, wherein the abrasive agent flow is provided as a signal by an abrasive agent flow sensor, the abrasive agent being arranged at an exit side of the pressure tank.
However, Schneidau teaches the presence of an abrasive agent flow sensor arranged at an exit side of a tank (flow sensor 7 is arranged at exit of abrasive tank, see fig. 1), and that the flow is regulated based on a measured abrasive agent flow which is provided as a signal by the abrasive agent flow sensor (flow sensor 7 provides throughput information, see Schneidau paragraph [0037]). It would have been obvious to a person having ordinary skill in the art to combine the teachings from Schneidau with the method of Tonnies in view of Jiang and Schneidau, as doing so represents the application of a known 

Regarding claim 17, Tonnies teaches water-abrasive suspension cutting facility, comprising: 
a high-pressure source for providing water at a high pressure (pressure source 20); 
a high-pressure conduit connected to the high-pressure source (water supply line passing through emergency shut-off valve 28); 
a pressure tank for providing an abrasive agent suspension, the abrasive agent suspension being at the high pressure (pressure vessel 10), 
wherein the high-pressure conduit branches into an auxiliary line through which a share of water in the high-pressure conduit is led through the pressure tank (water supply lines 24 and 26); 
a refilling valve arranged above the pressure tank for continuously or sequentially refilling the pressure tank with abrasive agent (valve 38 controlling input from funnel 12); 
an exit nozzle connected to the high-pressure conduit for the water under high pressure to exit from the exit nozzle in a jet at a very high speed (outlet 16);
a regulatable throttle arranged at the auxiliary line of the high-pressure conduit (three-way valve 22), the pressure tank being fluid-connected to the auxiliary line of the high-pressure conduit via the regulatable throttle (tank 10 is connected to 26 via valve 22, see fig. 1), 
wherein the regulatable throttle is configured to adjust a share of the abrasive agent suspension in the jet by throttling a throughput quantity in the auxiliary line of the high-pressure conduit and thereby regulating a feed flow into the pressure tank from the high-pressure conduit (three-way valve 22 adjusts sand-water ratio in the jet by regulating the amount of water fed to the upper region of the tank relative to that fed to the lower region where the sand settles, see translated Tonnies specification paragraph [0014]). 

Consequently, Tonnies does not teach the presence of a sensor configured to detect at least one filling level of an abrasive agent in the pressure tank, or that the regulation is performed based on at least the at least one filling level detected by the sensor.
However, Jiang teaches the concept of using an array of ultrasonic sensors (5) to measure the quantity of abrasive in a high pressure tank (1) and providing a signal relating to that quantity (aka fill level) to a control module (see Jiang paragraph [0003] and claim 1). It would have been obvious to a person having ordinary skill in the art to implement the teachings of Jiang in the facility of Tonnies, as doing so represents the combination of known prior art elements according to known methods to yield predictable results.
Additionally, Schneidau teaches the concept regulating a feed flow based on at least one control variable comprising a temporal change of a sensor signal corresponding to a filling level (adjusting flow sensor signal DS, see Schneidau paragraph [0037]). It would have been obvious to a person having ordinary skill in the art to combine the teachings from Schneidau with the facility of Tonnies, as doing so represents the application of a known technique (regulating feed flow based on measured change of abrasive level) to a known device (the facility of Tonnies) ready for improvement to yield predictable results (regulation based on measured change in filling level, using the level sensors of Jiang rather than the flow monitor of Schneidau).

claim 18, Tonnies in view of Jiang and Schneidau teaches the water-abrasive suspension cutting facility according to claim 17, wherein the sensor is one of an optical sensor and an ultrasonic sensor (see Jiang paragraph [0004]).

Regarding claim 19, Tonnies in view of Jiang and Schneidau teaches the water-abrasive suspension cutting facility according to claim 17, wherein the at least one filling level is defined by an amount of solid particles of abrasive material provided at a bottom of the pressure tank (see Jiang fig. 1 and paragraph [0007]).

Regarding claim 20, Tonnies in view of Jiang and Schneidau teaches the water-abrasive suspension cutting facility according to claim 17, the regulatable throttle being configured to regulate the feed flow into the pressure tank from the high-pressure conduit based on the abrasive agent flow (combination described in claim 17 controls feed flow based on the change in abrasive in the tank over time, which is analogous to the agent flow); but does not teach that the facility further comprises an abrasive agent flow sensor arranged at an exit side of the pressure tank, the abrasive agent flow sensor being configured to detect an abrasive agent flow.
However, Schneidau teaches the presence of an abrasive agent flow sensor arranged at an exit side of a tank (flow sensor 7 is arranged at exit of abrasive tank, see fig. 1). It would have been obvious to a person having ordinary skill in the art to combine the teachings from Schneidau with the facility of Tonnies, Jiang, and Schneidau, as doing so represents the application of a known technique (automated control of abrasive agent flow rate) to a known device (the facility of Tonnies) ready for improvement to yield predictable results. 

claim 21, Tonnies in view of Jiang and Schneidau teaches the water-abrasive suspension cutting facility according to claim 17, wherein a shut-off valve is arranged upstream or downstream of the regulatable throttle (shut-off valve 28 is upstream of 22, see Tonnies fig. 1).

Regarding claim 22, Tonnies in view of Jiang and Schneidau teaches the water-abrasive suspension cutting facility according to claim 17, wherein the at least one filling level is defined by an amount of solid particles of abrasive material settled in the pressure tank (see Jiang fig. 1 and paragraph [0007]).

Allowable Subject Matter
Claims 9 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 1-5, 7-8, 10-12, 14-15, and 17-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding applicant’s comments attempting to distinguish the water/sand mixture of Tonnies from the claimed “suspension”, these arguments have been considered, but are not persuasive. A suspension is defined as “a heterogeneous mixture in which some of the particles settle out of the mixture upon standing” (in contrast to solutions, which form a homogeneous mixture, and colloidal mixtures, which do not settle on standing). See Colloids and Suspensions. (2020, August 13). University of Kentucky. https://chem.libretexts.org/@go/page/58824.
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. ZHOU et al. (CN 105563349) and (CN 105619265), teach various elements of controls and sensors for facilities with high-pressure tanks holding an abrasive suspension. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R ZAWORSKI whose telephone number is (571)272-7804. The examiner can normally be reached Monday-Thursday and Alternate Fridays 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/J.R.Z./Examiner, Art Unit 3723                                                                                                                                                                                                        




/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 all paragraph citations to Tonnies refer to the paragraph numbers in the translated description provided with this action